DETAILED ACTION

Status of Claims
Amendment filed January 14, 2021 is acknowledged.   
Claims 5, 8, 10, and 15 have been cancelled by the applicant.
Claims 1-4, 6-7, 9, 11-14 and 16-23 are pending. 
Claims 1, 2, 7, 9, 11, 12, and 16-18 have been amended.    
Claims 21-23 have been added.
Claims 1-4, 6-7, 9, 11-14 and 16-23 are examined below.
Claims 1-4, 6-7, 9, 11-14 and 16-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.

Applicant argues:
Even assuming arguendo that the elements of the Fujii reference may be equated with the elements of the claimed invention as argued in the Office Action, the Fujii reference fails to disclose that the first plurality of metal pads are arranged at positions that block intervals between each of the second plurality of metal pads, wherein from a top view or a bottom view it appears an entire bonding surface is covered with metal pads.



Further, the claimed subject matter only states “wherein from a top view or a bottom view it appears an entire bonding surface is covered with metal pads.”  The term “bonding surface” is broad enough to include the surface over which the electrical bonds are formed, which is defined by the connection between electrical pads.  Thus, the “bonding surface” is necessarily “covered” with metal pads.  Thus applicant’s argument is not persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2020 was filed after the mailing date of the non-final rejection on August 4, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the specification are described trenches that are etched into the first and second wiring layers which have a width from about .01 µm to about 100 µm  In particular, slits of this claimed width range is disclosed in relation to Figures 10 and 11, but parent claim 1 is drawn to metal pads that are “are linearly formed independent of each other and the first plurality of metal pads are arranged at positions that block intervals between the second plurality of metal pads, and wherein each of the first plurality of metal pads overlaps and are directly connected to respective ones of the second plurality of metal pads on a portion of surfaces,” which is shown in Figure 6.  Nowhere in the disclosure is there any discussion of grooves or slits utilized in the device of Figure 6 such that one of ordinary skill in the art would be able to construct the device as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 9, 11, 16-17, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 9,799,587; hereinafter “Fujii”).

Regarding claim 1, Fujii teaches an imaging device, comprising:
a first substrate (1201) including a plurality of photodiodes and transistors;
a first wiring layer (1212) including a first plurality of metal pads (1215);
a second wiring layer (1222) including a second plurality of metal pads (1225); and
a second substrate including a logic circuit (column 21, lines 15-22),
wherein the first substrate, the first wiring layer, the second wiring layer, and the second substrate are stacked on each other in this order from a first side (Figure 15),
wherein the first plurality of metal pads and the second plurality of metal pads are linearly formed independent of each other and the first plurality of metal pads are arranged at positions that block intervals between each of the second plurality of metal pads (Figure 9), 
wherein from a top view or a bottom view it appears an entire bonding surface is covered with metal pads (the entire surface over which electrical bonding occurs is indeed covered with metal pads),
wherein each of the first plurality of metal pads overlaps and is directly connected to respective ones of the second plurality of metal pads on a portion of surfaces (Figure 9), and


Regarding claim 6, Fujii teaches at least a portion of the first plurality of metal pads is electrically connected with each other (1012).

Regarding claim 7, Fujii teaches trenches (1051) are etched into the first wiring layer and into the second wiring layer for forming the first and second plurality of metal pads respectively, and wherein each trench has a width from about .01 µm to about 100 µm (Figure 13: column 15, lines 13-20 and column 18, lines 59-64).

Regarding claim 9, Fujii teaches at least a portion of the first plurality of metal pads is electrically connected with each other via wiring formed in a layer different from the first wiring layer and the second wiring layer (1021).

Regarding claim 11, Fujii teaches an imaging device manufacturing method, comprising:
forming a first substrate (1201) including a plurality of photodiodes and transistors;
forming a first wiring layer (1212) including a first plurality of metal pads (1215);
forming a second wiring layer (1222) including a second plurality of metal pads (1225); and
forming a second substrate including a logic circuit (column 21, lines 15-22),
wherein the first substrate, the first wiring layer, the second wiring layer, and the second substrate are stacked on each other in this order form a first side (Figure 15),

wherein from a top view or a bottom view it appears an entire bonding surface is covered with metal pads (the entire surface over which electrical bonding occurs is indeed covered with metal pads), 
wherein each of the first plurality of metal pads overlaps and is directly connected to respective ones of the second plurality of metal pads on a portion of surfaces (Figures 9 and 15), and
wherein a first metal pad of the second plurality of metal pads is electrically connected to a part of the second substrate (1022).

Regarding claim 16, Fujii teaches at least a portion of the first plurality of metal pads is electrically connected with each other (1012).

Regarding claim 17, Fujii teaches an electronic instrument equipped with an imaging device, comprising:
a first substrate (1201) including a plurality of photodiodes and transistors;
a first wiring layer (1212) including a first plurality of metal pads (1215);
a second wiring layer (1222) including a second plurality of metal pads (1225); and
a second substrate including a logic circuit (column 21, lines 15-22),
wherein the first substrate, the first wiring layer, the second wiring layer, and the second substrate are stacked on each other in this order from a first side (Figure 15),

wherein from a top view or a bottom view it appears an entire bonding surface is covered with metal pads (the entire surface over which electrical bonding occurs is indeed covered with metal pads),
wherein each of the first plurality of metal pads overlaps and is directly connected to respective ones of the second plurality of metal pads on a portion of surfaces (Figures 9 and 15), and
wherein a first metal pad of the second plurality of metal pads is electrically connected to a part of the second substrate (1022).

Regarding claim 21, Fujii teaches at least a portion of the first plurality of metal pads are electrically connected with each other via wiring formed in a layer different from the first wiring layer and the second wiring layer (wiring in layers 1213 and 1214).

Regarding claim 22, Fujii teaches at least a portion of the first plurality of metal pads are electrically connected with each other (wiring in layers 1213 and 1214). 

Regarding claim 23, Fujii teaches at least a portion of the first plurality of metal pads are electrically connected with each other via wiring formed in a layer different from the first wiring layer and the second wiring layer (wiring in layers 1213 and 1214).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as applied to claims 1, 11, and 17 above (respectively), and further in view of Henmi of record (US 7,498,663).

Regarding claim 2, Fujii teaches the imaging device according to claim 1, but does not explicitly teach the first metal pad is connected to a fixed potential.  
However, Henmi teaches an analogous device in which a shielding layer (9) is floating, but is preferably fixed to either ground or some other power supply because the effects of shielding are thus more effective (column 8, lines 53-61).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to fix the potential of the metal pad in order to better shield the devices from one another.

Regarding claim 3, Fujii in view of Henmi teaches the fixed potential is provided from the part of the second substrate (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 4, Fujii in view of Henmi teaches the part of the second substrate includes a circuit which provides the fixed potential (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 12, Fujii teaches the method according to claim 11, but does not explicitly teach the first metal pad is connected to a fixed potential.  
However, Henmi teaches an analogous device in which a shielding layer (9) is floating, but is preferably fixed to either ground or some other power supply because the effects of shielding are thus more effective (column 8, lines 53-61).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to fix the potential of the metal pad in order to better shield the devices from one another.

Regarding claim 13, Fujii in view of Henmi teaches the fixed potential is provided from the part of the second substrate (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 14, Fujii in view of Henmi teaches the part of the second substrate includes a circuit which provides the fixed potential (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 18, Fujii teaches the imaging device according to claim 17, but does not explicitly teach the first metal pad is connected to a fixed potential.  
However, Henmi teaches an analogous device in which a shielding layer (9) is floating, but is preferably fixed to either ground or some other power supply because the effects of shielding are thus more effective (column 8, lines 53-61).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to fix the potential of the metal pad in order to better shield the devices from one another.

Regarding claim 19, Fujii in view of Henmi teaches the fixed potential is provided from the part of the second substrate (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 20, Fujii in view of Henmi teaches the part of the second substrate includes a circuit which provides the fixed potential (Henmi: column 8, line 62 – column 9, line 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        


/PHAT X CAO/Primary Examiner, Art Unit 2817